Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahnoune et al. (US 2009/0270545) in view of Giannini (WO2004/106082). 	Regarding claim 1, Sahnoune et al. disclose a method for manufacturing a shoe sole (paragraph 141) comprising: 
 	mixing (paragraph 41) a material (paragraph 22), an ink affinitive material (paragraph 38: cellulose fibers) and an ink repulsive material (clay) under stirring to form a blank (paragraphs 36 and 37), followed by molding the blank (paragraph 115), so as to obtain an ink receiving sheet.”  Sahnoune et al. fail to teach “disposing a sublimation transfer paper on the ink receiving sheet, the sublimation transfer paper including a sublimation ink deposited thereon;  	heat pressing the sublimation transfer paper on the ink receiving sheet, so that the sublimation ink is released from the sublimation transfer paper, and permeates into the ink receiving sheet so that the sublimation ink is adhered to the material component and the ink affinitive material, so as to obtain a colored ink receiving sheet, the colored ink receiving sheet having a plurality of color indicating areas that contain the ink affinitive material and the sublimation ink permeating into the ink affinitive material; and  	removing the sublimation transfer paper from the colored ink receiving sheet so as to obtain the wear and tear-indicating product.”   	However, Giannini teaches using a sublimation dye transfer paper (abstract) to decorate a shoe sole (Figure 1) by disposing a sublimation transfer paper on the ink receiving sheet, the sublimation transfer paper including a sublimation ink deposited thereon (abstract);  	heat pressing the sublimation transfer paper on the ink receiving sheet, so that the sublimation ink is released from the sublimation transfer paper, and permeates into the ink receiving sheet so as to obtain a colored ink receiving sheet, and removing the transfer paper 

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853